Citation Nr: 9932714	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  96-34 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had unverified active military service in excess 
of 20 years, including periods from November 1964 to November 
1968, from June 1971 to June 1975, and from March 1984 to 
July 1987.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The veteran had unverified active military service in 
excess of 20 years, including periods from November 1964 to 
November 1968, from June 1971 to June 1975, and from March 
1984 to July 1987.  

2. The veteran did not continue on active duty beyond June 
30, 1985, for a continuous period of at least three years 
beyond that date.

3. The veteran was not separated from active duty for a 
service-connected disability, a preexisting medical 
condition, a physical or mental condition not characterized 
as a disability, for hardship, for the convenience of the 
Government, or involuntarily for the convenience of the 
Government as a result of a reduction in force.


CONCLUSION OF LAW

The veteran has not met the requirements for basic 
eligibility for educational assistance benefits under Chapter 
30, Title 38, United States Code. 38 U.S.C.A. §§ 3011, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 21.7044 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that due to the length and character of 
his service he is eligible for VA educational assistance 
benefits.  Specifically, the veteran asserts that because he 
retired from the active duty he should qualify for 
educational benefits.  

Educational assistance benefits under Chapter 30, Title 38, 
United States Code may be available to a veteran who, as of 
December 31, 1989, is eligible for Chapter 34 education 
benefits and was on active duty at any time between October 
19, 1984, to July 1, 1985, if that individual either:  1) 
serves at least three years of continuous active duty in the 
Armed Forces after June 30, 1985; or 2) is discharged or 
released from active duty after June 30, 1985, for (a) a 
service-connected disability, a medical condition which 
preexisted service, hardship, or a physical or mental 
condition that was not characterized as a disability; (b) the 
convenience of the Government, if the individual completed 
not less than 30 months continuous active duty after that 
date; or (c) involuntarily for the convenience of the 
Government as a result of a reduction in force.  38 U.S.C.A. 
§§ 3011, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 21.7044 
(1999).

Notwithstanding any other provision of law, eligibility for 
Chapter 30 educational assistance may also be established for 
an individual who is involuntarily separated with an 
honorable discharge after February 2, 1991, and who meets 
other statutory criteria under 38 U.S.C.A. § 3018A (West 1991 
& Supp. 1998).  Finally, educational assistance may be in 
order for individuals separated from active service with an 
honorable discharge and who receive voluntary separation 
incentives.  38 U.S.C.A. § 3018B (1991 West & Supp. 1999); 38 
C.F.R. § 21.7045 (1999).

The veteran does not satisfy any of the foregoing conditions.  
The veteran's Certificate of Release or Discharge from Active 
Duty, DD Form 214, indicates that the veteran served on 
continuous active duty from November 1964 to November 1968, 
from June 1971 to June 1975, and from March 1984 to July 1987 
with the United States Armed Forces.  In addition, this form 
indicates that the type of separation was "RETIREMENT" and 
the narrative reason for separation was "VOL - RETIREMENT FOR 
YEARS OF SERVICE ESTABLISHED BY LAW."  The veteran's DD Form 
214 also indicates that his service characterization was 
"HONORABLE."  Information from the Department of Defense 
(DOD) includes a DOD Chapter 30 Data Record which reveals 
that the veteran was on continuous active duty from March 
1984 to July 1987 with the United States Air Force.  In 
addition, the reason for the veteran's separation was listed 
as "OTH" (other).  Although the veteran was eligible for 
Chapter 34 education benefits and was on active duty between 
October 19, 1984 and July 1, 1985, it is clear that the 
veteran did not have three years of continuous service after 
June 30, 1985, nor does he meet any of the exceptions to the 
three-year continuous active duty requirement after that 
date.  Additionally, there is no evidence of record from the 
DOD that the appellant was involuntarily separated from 
service or voluntarily separated with voluntary separation 
incentives as those terms are defined by statute.  See 38 
U.S.C.A. §§ 3018A, 3018B.

The veteran does not dispute the fact that he served for less 
than three years of continuous active duty after June 30, 
1985.  In addition, he does not contend that he was 
discharged in September 1986 for one of the exceptions 
specifically enumerated by statute.  Rather, the veteran 
maintains that he voluntarily retired.  

The Board acknowledges the veteran's contention that his 
years of service entitle him to educational benefits.  
However, the governing law and regulatory provisions, cited 
above, mandate that an eligible individual have certain 
qualifying service in order to be eligible for Chapter 30 
educational assistance benefits.  The Board acknowledges the 
veteran's lengthy and honorable service; however, the Board 
is not free to ignore or make exceptions to laws passed by 
Congress.  38 U.S.C.A. § 7104 (West 1991).  In this instance, 
the applicable law is specific as to the criteria for the 
benefit sought on appeal.  In short, there is no legal basis 
to award entitlement to Chapter 30 educational benefits.  
Where the law and not the evidence is dispositive, the appeal 
must be terminated or denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

ORDER

The claim for educational assistance benefits under Chapter 
30, Title 38, United States Code is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

